     Case 2:20-cv-01703-JDE Document 21 Filed 11/25/20 Page 1 of 1 Page ID #:2033




 1
 2                                                              JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   DEBORAH K. BANKS,                      ) Case No. 2:20-cv-01703-JDE
                                            )
12                                          )
                        Plaintiff,          ) JUDGMENT
13                                          )
                   v.                       )
                                            )
14                                          )
     ANDREW SAUL,
                                            )
15   Commissioner of Social Security,       )
                                            )
16                                          )
                        Defendant.          )
17                                          )
18
19         In accordance with the Memorandum Opinion and Order filed herewith,
20         IT IS HEREBY ADJUDGED that the decision of the Commissioner of
21   Social Security is affirmed and this matter is dismissed with prejudice.
22
     Dated: November 25, 2020
23
24                                              ______________________________
                                                JOHN D. EARLY
25                                              United States Magistrate Judge
26
27
28
